Title: To Thomas Jefferson from Robert Robertson, 21 August 1786
From: Robertson, Robert
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 21st. August 1786.

I take the freedom to beg your Excellency’s assistance. I had the misfortune to Loose my father commander of a very Large ship call’d LeCouteulx upon her passage from Norfolk to Havre de Grace. My father was one of the oldest Captains out of Philadelphia. If you have made any stay in that place, his name, his  Caracter and fortune, will be wellknown to Your Excellency. I am turnd out of the ship as if I was a common sailor by the merchant to whom the ship is consign’d. I cant get neither Victels, nor Wages, nay even one single part of my own Cloathes, because they were in the Same Trunk as those of my father, who had Tobacco and staves in the said ship on his account, and of which the Same merchant has taken possession without my Consent.
I thought Decency and the Respect to Such a good father requird that I should mourn for him. I have in consequence got a black mourning Suit, but being without money and that merchant refusing to supply me with some I cant pay its amount altho of no great consequence.—It is impossible to discribe to Your Excellency how I have been us’d by that merchant, who promisd me at first very fair things, but at last us’d me very ill. I have applyd to The american Agent Andrw. Limozin Esqr. who hath done much in the behalf of the american Nation, but he Saith, he is not properly entitled to assist me in Such Occasion. Therefore I am oblig’d to trouble your Excellency and to beg his assistance.
I remain with the highest Regard Your Excellency’s Very humble & most Obedient servant,

Robert Robertson

